IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                            September 2020 Term
                               _____________                       FILED
                                                              November 18, 2020
                                No. 20-0183                        released at 3:00 p.m.
                                                               EDYTHE NASH GAISER, CLERK
                               _____________                   SUPREME COURT OF APPEALS
                                                                    OF WEST VIRGINIA

                           CODY RYAN FIELDS,
                               Petitioner

                                     V.

        ROSS H. MELLINGER, Individually and in His Capacity as a
     Deputy with the Jackson County, West Virginia, Sheriff’s Department;
             TONY BOGGS, Individually and in His Capacity as
              the Sheriff of Jackson County, West Virginia; and
               THE JACKSON COUNTY COMMISSION d/b/a
           the JACKSON COUNTY SHERIFF’S DEPARTMENT,
                                 Respondents
           ________________________________________________

           Certified Question from the United States District Court
                   for the Southern District of West Virginia
              The Honorable Thomas E. Johnston, Chief Judge
                         Civil Action No. 2:19-cv-00493

                   CERTIFIED QUESTION ANSWERED
            ________________________________________________

                         Submitted: October 27, 2020
                          Filed: November 18, 2020

Lonnie C. Simmons                           Wendy E. Greve
Luca D. DiPiero                             Drannon L. Adkins
DiPiero Simmons McGinley &                  Pullin, Fowler, Flanagan, Brown &
Bastress, PLLC                              Poe, PLLC
Charleston, West Virginia                   Charleston, West Virginia
Michael T. Clifford                         Attorneys for the Respondents
Charleston, West Virginia
Attorneys for the Petitioner
JUSTICE JENKINS delivered the Opinion of the Court.

JUSTICE HUTCHISON concurs and reserves the right to file a concurring opinion.

JUSTICE WORKMAN dissents and reserves the right to file a dissenting opinion.
                             SYLLABUS BY THE COURT



                1.   “‘A de novo standard is applied by this Court in addressing the legal

issues presented by a certified question from a federal district or appellate court.’ Syllabus

Point 1, Light v. Allstate Ins. Co., 203 W. Va. 27, 506 S.E.2d 64 (1998).” Syllabus point

1, Martinez v. Asplundh Tree Expert Co., 239 W. Va. 612, 803 S.E.2d 582 (2017).



                2.   “Courts are not concerned with the wisdom or expediencies of

constitutional provisions, and the duty of the judiciary is merely to carry out the provisions

of the plain language stated in the constitution. Syllabus point 3, State ex rel. Casey v.

Pauley, 158 W. Va. 298, 210 S.E.2d 649 (1975).



                3.   West Virginia does not recognize a private right of action for

monetary damages for a violation of Article III, Section 6 of the West Virginia

Constitution.




                                              i
Jenkins, Justice:

              The United States District Court for the Southern District of West Virginia

presents the following certified question for resolution by this Court: “Does West Virginia

recognize a private right of action for monetary damages for violations of Article III,

Section 6 of the West Virginia Constitution?” We have considered the parties briefs and

oral arguments, the appendix record submitted, and extensive legal authority on this issue.

We conclude that there is no private right of action for monetary damages for a violation

of Article III, Section 6 of the West Virginia Constitution. Accordingly, we answer the

certified question in the negative.



                                              I.

                     FACTUAL AND PROCEDURAL HISTORY

              On July 2, 2019, Cody Ryan Fields (“Mr. Fields”) filed a complaint in the

United States District Court for the Southern District of West Virginia (“district court”)

against Ross H. Mellinger, individually and in his capacity as a Deputy with the Jackson

County, West Virginia, Sheriff’s Department (“Deputy Mellinger”); Tony Boggs,

individually and in his capacity as the Sheriff of Jackson County, West Virginia; and the

Jackson County Commission d/b/a the Jackson County Sheriff’s Department (“Sheriff’s

Department”) (collectively “the Defendants”). The following state law claims are asserted

by Mr. Fields in his complaint: constitutional tort, for violations of Article III, Sections 6,

10, and 17 of the West Virginia Constitution; negligence in the hiring, retention, and/or

supervision of employees; battery; and outrageous conduct/intentional infliction of mental,

                                              1
physical, and emotional distress. Additionally, the following federal law claims are

asserted in the complaint by Mr. Fields: excessive force under United States Code title 42

section 1983; Monell 1 and supervisory liability under United States Code title 42 section

1983; and unlawful conspiracy under United States Code title 42 sections 1983 & 1985.



              In his complaint, Mr. Fields alleged the following facts:

              5.     On or about the 20th day of September[] 2017,
                     defendant [Deputy] Mellinger, under the auspices of
                     executing a search warrant upon the residence of Joseph
                     Farrel . . . near Ripley, Jackson County, West Virginia,
                     confronted [Mr. Fields] in a detached garage with the
                     front bay door open and told [Mr. Fields] to get on the
                     ground. [Mr. Fields] was standing with his hands in the
                     air and bending at the waist to get down when [Deputy]
                     Mellinger, using deadly and excessive force, and not
                     utilizing lesser means of command such as pepper
                     spray, viciously struck [Mr. Fields] in the face with the
                     butt end of a shotgun, all of which was without probable
                     cause or provocation, and without any resistance
                     whatsoever, causing facial injuries and knocking out
                     several of [Mr. Fields’] teeth . . . . Thereafter, [Deputy]
                     Mellinger told [Mr. Fields] that his teeth needed to
                     come out anyway.



              1
               Monell refers to Monell v. New York City Department of Social Services,
436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), which held that

              a local government may not be sued under § 1983 for an injury
              inflicted solely by its employees or agents. Instead, it is when
              execution of a government’s policy or custom, whether made
              by its lawmakers or by those whose edicts or acts may fairly be
              said to represent official policy, inflicts the injury that the
              government as an entity is responsible under § 1983.
Id. at 694, 98 S. Ct. at 2037-38, 56 L. Ed. 2d 611.
                                              2
              6.     At the time of the attack by [Deputy] Mellinger, [Mr.
                     Fields] was not under arrest, having committed no
                     crime, he was being compliant, he was not attempting
                     to flee, he was not attempting to assault or strike
                     [Deputy] Mellinger[,] and he was not threatening to do
                     so.

              7.     At the time [of the attack, Deputy] Mellinger had no
                     reason to believe that [Mr. Fields] had committed or was
                     committing any crime, in that [Mr. Fields] was situate
                     in an open garage, detached from the residence [that]
                     the defendant had a warrant to search and, apparently,
                     did not search at that date and time. [Deputy Mellinger]
                     had no reason to believe [Mr. Fields] was in possession
                     of any weapons and never inquired of [Mr. Fields]
                     whether he was in possession of any weapons prior to
                     attacking him. Indeed [Deputy] Mellinger never
                     inquired of [Mr. Fields] who he was and what he was
                     doing in the garage.

According to the complaint, Mr. Fields was then placed under arrest for obstruction and

simple possession. Mr. Fields repeatedly attempted to have a suppression hearing related

to the charges, but the State’s witnesses were continually unavailable. Accordingly, the

charges were dismissed by the Jackson County Magistrate Court.



              The Defendants ultimately filed a partial motion to dismiss, which, relevant

to this certified question, sought dismissal of Mr. Fields’ claim for relief under the West

Virginia Constitution, asserting that state constitutional claims are not supported by the

law. Following Mr. Fields’ response to the motion, the Defendants’ reply, and a telephonic

conference, the district court took the Defendants’ partial motion to dismiss under

advisement and directed the parties to submit a proposal for certified question. By “Order

of Certification” filed on March 4, 2020, the district court submitted its certified question

                                             3
to this Court. We accepted the certified question and placed this matter on the docket for

argument under Rule 20 of the West Virginia Rules of Appellate Procedure.



                                             II.

                                STANDARD OF REVIEW

               We exercise plenary review of a question certified by a federal district court:

“‘A de novo standard is applied by this Court in addressing the legal issues presented by a

certified question from a federal district or appellate court.’ Syllabus Point 1, Light v.

Allstate Ins. Co., 203 W. Va. 27, 506 S.E.2d 64 (1998).” Syl. pt. 1, Martinez v. Asplundh

Tree Expert Co., 239 W. Va. 612, 803 S.E.2d 582 (2017). See also Syl. pt. 1, Bower v.

Westinghouse Elec. Corp., 206 W. Va. 133, 522 S.E.2d 424 (1999) (“This Court undertakes

plenary review of legal issues presented by certified question from a federal district or

appellate court.”). Applying this standard, we proceed to answer the question herein

certified.



                                             III.

                                       DISCUSSION

               In this proceeding, we are presented with the following question certified by

the district court:

               Does West Virginia recognize a private right of action for
               monetary damages for violations of Article III, Section 6 of the
               West Virginia Constitution?



                                              4
Because our answer to this question requires constitutional analysis, we begin by reviewing

this Court’s role as it relates to matters of constitutional interpretation.



               This Court previously has recognized that

                       [a] constitution is the fundamental law by which all
               people of the state are governed. It is the very genesis of
               government. Unlike ordinary legislation, a constitution is
               enacted by the people themselves in their sovereign capacity
               and is therefore the paramount law. This basic organic law can
               be altered or rewritten only in the manner provided for therein.

State ex rel. Smith v. Gore, 150 W. Va. 71, 77, 143 S.E.2d 791, 795 (1965). For this reason,

“[c]ourts are not concerned with the wisdom or expediencies of constitutional provisions,

and the duty of the judiciary is merely to carry out the provisions of the plain language

stated in the constitution.” Syl. pt. 3, State ex rel. Casey v. Pauley, 158 W. Va. 298, 210
S.E.2d 649 (1975). See also Syl. pt. 3, Diamond v. Parkersburg-Aetna Corp., 146 W. Va.
543, 122 S.E.2d 436 (1961) (“The object of construction, as applied to a written

constitution, is to give effect to the intent of the people in adopting it.”). Thus, as we

recently acknowledged, the Court bears the “‘task of interpreting the Constitution and the

laws of this State as they exist.’” State v. Smith, ___ W. Va. ___, ___, 844 S.E.2d 711, 719

(2020) (quoting W. Va. Bd. of Educ. v. Bd. of Educ. of the Cty. of Nicholas, 239 W. Va.
705, 721, 806 S.E.2d 136, 152 (2017) (additional quotations and citation omitted)). In

other words,

               [a]lthough this Court is vested with the authority “to construe,
               interpret and apply provisions of the Constitution, . . . [we]
               may not add to, distort or ignore the plain mandates thereof.”
               State ex rel. Bagley v. Blankenship, 161 W. Va. 630, 643, 246

                                               5
S.E.2d 99, 107 (1978). Thus, “[i]f a constitutional provision is
                clear in its terms, and the intention of the electorate is clearly
                embraced in the language of the provision itself, this Court
                must apply and not interpret the provision.” Syl. pt. 1, State ex
                rel. Trent v. Sims, 138 W. Va. 244, 77 S.E.2d 122 (1953). On
                the other hand, “if the language of the constitutional provision
                is ambiguous, then the ordinary principles employed in
                statutory construction must be applied to ascertain such intent.”
                State ex rel. Forbes v. Caperton, 198 W. Va. 474, 480, 481
S.E.2d 780, 786 (1996) (internal quotations and citations
                omitted).

State ex rel. Morrisey v. W. Va. Office of Disc. Counsel, 234 W. Va. 238, 255, 764 S.E.2d
769, 786 (2014). See also Syl. pt. 1, Winkler v. State Sch. Bldg. Auth., 189 W. Va. 748,

434 S.E.2d 420 (1993) (“Questions of constitutional construction are in the main governed

by the same general rules applied in statutory construction.”). Even where a provision is

found to be ambiguous, it “requires interpretation consistent with the intent of both the

drafters and the electorate.” State ex rel. Brotherton v. Blankenship, 157 W. Va. 100, 127,

207 S.E.2d 421, 436-37 (1973) (Neely, J., dissenting).



                Turning to the question at hand, “[a]s in every case involving the application

or interpretation of a constitutional provision, analysis must begin with the language of the

constitutional provision itself.” State ex rel. Mountaineer Park, Inc. v. Polan, 190 W. Va.
276, 283, 438 S.E.2d 308, 315 (1993). Under Article III, Section 6 of the West Virginia

Constitution,

                       [t]he rights of the citizens to be secure in their houses,
                persons, papers and effects, against unreasonable searches and
                seizures, shall not be violated. No warrant shall issue except
                upon probable cause, supported by oath or affirmation,


                                                6
              particularly describing the place to be searched, or the person
              or thing to be seized.

Mr. Fields seeks monetary compensation under this provision for personal injuries

allegedly resulting from the use of excessive force by officers of the Sheriff’s Department.

Patently absent from this provision is any allowance for a private right of action for

monetary damages. Thus, we must determine whether a private right of action corresponds

with the intent of the drafters and the electorate of our constitution.



              Mr. Fields observes that, in two other contexts, this Court has acknowledged

a private cause of action for damages arising from a constitutional violation. He first cites

to this Court’s opinion in Fox v. Baltimore & Ohio R.R. Co., 34 W. Va. 466, 12 S.E. 757

(1890), in which it was held that,

                      [i]n an action brought to recover damages under section
              9 of Article III of the constitution, as compensation for
              permanent injury to real estate by the construction of a railroad
              upon a street adjacent to such property, it is proper for the
              owner to bring an action for trespass on the case, and he may
              count for permanent damages and recover the same according
              to the evidence, although, when the injury occurred, he was not
              in the actual occupancy of the property, but was in constructive
              possession of the same through his tenant under a lease.

Syl. pt. 1, id. The Fox Court, in turn, relied upon the case of Johnson v. City of

Parkersburg, 16 W. Va. 402 (1880), in which the Court held that,

                     [w]hen the Constitution forbids a damage to private
              property and points out no remedy, and no statute gives a
              remedy for the invasion of the right of property thus secured,
              the common law, which gives a remedy for every wrong, will
              furnish the appropriate action for the redress of such
              grievances.

                                              7
Syl. pt. 3, id. (second emphasis added). Notably, unlike Article III, Section 6, which is at

issue herein, Article III, Section 9, which the Court addressed in its prior holdings,

guarantees “just compensation”:

              “Private property shall not be damaged or taken for public use
              without just compensation; nor shall the same be taken by any
              company incorporated for the purpose of internal improvement
              until just compensation shall have been paid or secured to be
              paid to the owners; and, when private property shall be taken
              or damaged for public use or for the use of such corporations,
              the compensation to the owner shall be ascertained in such
              manner as may be prescribed by general law.”

Fox, 34 W. Va. at 470, 12 S.E. at 759 (quoting W. Va. Const. art. III, § 9). Additionally,

under the holding in Johnson, a remedy will be judicially created only where “no statute

gives a remedy for the invasion of the right.” Syl. pt. 3, in part, Johnson, 16 W. Va. 402.

As we will explain in more detail below, alternate remedies for Mr. Fields’ alleged injuries

are available. Accordingly, we find this line of cases does not counsel us to create a private

cause of action for a violation of Article III, Section 6 of the West Virginia Constitution.



              Mr. Fields additionally points to a second occasion when this Court

acknowledged a private cause of action for a constitutional violation. See Hutchison v.

City of Huntington, 198 W. Va. 139, 479 S.E.2d 649 (1996). Hutchison addressed a

violation of the Due Process Clause of Article III, Section 10 of the West Virginia

Constitution, and held:

                     Unless barred by one of the recognized statutory,
              constitutional or common law immunities, a private cause of
              action exists where a municipality or local governmental unit
              causes injury by denying that person rights that are protected

                                              8
              by the Due Process Clause embodied within Article 3, § 10 of
              the West Virginia Constitution.

Syl. pt. 2, Hutchison, 198 W. Va. 139, 479 S.E.2d 649. In reaching this conclusion, the

Hutchison Court provided no analysis; instead, the Court merely observed that “[t]here is

no dispute among the parties that a private cause of action exists where state government,

or its entities, cause injury to a citizen by denying due process. To suggest otherwise,

would make our constitutional guarantees of due process an empty illusion.” Id. at 150,

479 S.E.2d at 660. The Court then found the plaintiff’s constitutional claim was barred by

statutory immunity. Id. Thus, we find little guidance from the Hutchison opinion to aid

us in analyzing the certified question. 2



              In posing its certified question to this Court, the district court expressly

requested clarification of this Court’s decision in Harrah v. Leverette, 165 W. Va. 665, 271
S.E.2d 322 (1980), superseded by statute on other grounds as recognized by W. Va. Reg’l

Jail & Corr. Facility Auth. v. A.B., 234 W. Va. 492, 515 n.30, 766 S.E.2d 751, 774 n.30

(2014), as the United States District Courts, in endeavoring to interpret West Virginia law

on the issue of whether a private cause of action for damages would be recognized for a




              2
                 Because Hutchison addresses violations of the due process clause and the
instant matter addresses unreasonable search and seizure, we do not, by our decision today,
disturb the Hutchison holding. However, as reflected in our ultimate decision in this case,
we decline Mr. Fields’ invitation to extend the Hutchison holding to claims for violations
of Article III, Section 6 of the West Virginia Constitution.

                                             9
constitutional violation, have sometimes relied upon Harrah. 3 Harrah involved an original

jurisdiction proceeding filed by inmates incarcerated at Huttonsville Correctional Center


              3
                 We note that the United States District Courts for the two West Virginia
districts have addressed whether private causes of action for monetary damages would be
recognized in West Virginia and are split in their answers to this question. Compare Nutter
v. Mellinger, No. 2:19-CV-00787, 2020 WL 401790, at *6 (S.D.W. Va. Jan. 23, 2020)
(explaining that “[i]t is true though that this court has previously found that Article III
provisions of the West Virginia Constitution do not provide a private cause of action for
damages, with the exception of § 10. . . . I agree and find that a private plaintiff cannot
bring a claim for damages under Article III, § 6 of the West Virginia Constitution when
there is not an independent statute authorizing such a cause of action.”), and Howard v.
Ballard, No. 2:13-CV-11006, 2015 WL 1481836, at *4 (S.D.W. Va. Mar. 31, 2015)
(commenting that “a violation of Article III, § 5 of the West Virginia Constitution does not
independently give rise to claims for money damages”), and McMillion-Tolliver v.
Kowalski, No. 2:13-CV-29533, 2014 WL 1329790, at *2 (S.D.W. Va. Apr. 1, 2014)
(concluding that “[t]he Harrah court did not include a cause of action under the state
constitution for money damages among the remedies it listed. Without an independent
statute authorizing money damages for violations of the West Virginia Constitution, the
plaintiff’s claim must fail.”), and Smoot v. Green, No. CIV.A. 2:13-10148, 2013 WL
5918753, at *4-5 (S.D.W. Va. Nov. 1, 2013) (discussing claims against a state agency and
supervisory defendants, as opposed to individuals, and finding that “[i]nasmuch as the
decision in Harrah does not contemplate a damages award for Article III violations in this
setting, it is ORDERED that, to the extent the claims under Article III seek monetary relief,
they be, and hereby are, dismissed”), with Barcus v. Austin, No. 1:17CV122, 2018 WL
4183213, at *5 (N.D.W. Va. Aug. 31, 2018) (quoting Syllabus point 2 of Hutchison and
pointing out that “[t]he parties do not dispute that West Virginia law recognizes a private
cause of action, analogous to one arising under § 1983, for state constitutional violations”),
and Spry v. W. Va., No. 2:16-CV-01785, 2017 WL 440733, at *9 (S.D.W. Va. Feb. 1, 2017)
(noting the dispute among federal district courts in West Virginia as to “[w]hether the West
Virginia Constitution gives rise to a private right of action for money damages” and
reasoning that, “[g]iven its ruling in Hutchison, the Court suspects that the [West Virginia
Supreme Court of Appeals] would recognize a cause of action for money damages for the
violation of other Article III rights”), and Harper v. C.O. Joseph Barbagallo, No. 2:14-
CV-07529, 2016 WL 5419442, at *13 (S.D.W. Va. Sept. 27, 2016) (remarking that “[t]he
Court is unconvinced that the Supreme Court of Appeals of West Virginia would refuse to
recognize a private right of action under Section 5 of Article III when it has recognized
such a right with regard to Section 10”), and Ray v. Cutlip, No. 2:13-CV-75, 2014 WL
858736, at *3 n.1 (N.D.W. Va. Mar. 5, 2014) (mentioning in a footnote that “West Virginia
recognizes a private right of action for violations of the West Virginia Constitution,” and
quoting Hutchison).
                                             10
seeking unconditional release from confinement based on cruel and unusual punishment.

The Harrah Court held that “Article III, § 5 of the West Virginia Constitution, prohibits

state prison administrators and correctional officers from using physical force on inmates,

absent imminent and present danger of harm to others, themselves or state property.” Syl.

pt. 3, Harrah, 165 W. Va. 665, 271 S.E.2d 322. Additionally, the Court held that

                     [a] person brutalized by state agents while in jail or
              prison may be entitled to:

                     (a) A reduction in the extent of his confinement or his
              time of confinement;

                     (b) Injunctive relief, and subsequent enforcement by
              contempt proceedings, including but not limited to, prohibiting
              the use of physical force as punishment, requiring
              psychological testing of guards, and ordering guards
              discharged if at a hearing they are proved to have abused
              inmates;

                    (c) A federal cause of action authorized by 42 U.S.C.
              § 1983; and

                     (d) A civil action in tort.

Syl. pt. 4, Harrah, 165 W. Va. 665, 271 S.E.2d 322. Several district court opinions have

interpreted Harrah as not allowing a cause of action for money damages for violations of

Article III of the West Virginia Constitution other than the Section 10 right of recovery

recognized by Hutchison. See, e.g., Billiter v. Jones, No. CV 3:19-0288, 2020 WL 118595,

at *5 (S.D.W. Va. Jan. 9, 2020) (determining that money damages were not available for

claims under Article III, Sections 7 and 16 of the West Virginia Constitution, but observing

that “[t]he Supreme Court of Appeals did, however, authorize injunctive relief in Harrah

v. Leverette for an article III, section 5 claim” (emphasis added)); Murray v. Matheney, No.

                                              11
2:13-CV-15798, 2017 WL 4849113, at *8 (S.D.W. Va. Oct. 26, 2017) (granting summary

judgment to defendants as to plaintiff’s claims for money damages for violations of Article

III, Section 5 of the West Virginia Constitution, because “monetary damages under the

West Virginia Constitution [are] outside the scope of those contemplated by the Harrah

court”); McMillion-Tolliver v. Kowalski, No. 2:13-CV-29533, 2014 WL 1329790, at *2

(S.D.W. Va. Apr. 1, 2014) (concluding that “[t]he Harrah court did not include a cause of

action under the state constitution for money damages among the remedies it listed”).



              Mr. Fields contends that cases such as these have misinterpreted the Harrah

decision. He focuses on remedy (d) in Syllabus point 4, which provides that a civil action

in tort is among the remedies available to a person who has been brutalized by state agents

while in jail or prison, and interprets it as creating an implied cause of action for damages

for a violation of Article III, Section 5 of the West Virginia Constitution. We disagree.

There simply is no language in Harrah adopting an implied cause of action for a

constitutional violation. Rather, it is explained in the body of the opinion that “[a] single

spontaneous attack by a guard may simply be a common law tort[.]” Harrah, 165 W. Va.

at 677, 271 S.E.2d at 330. Thus, remedy (d) is merely acknowledging that, under the proper

circumstances, a brutalized inmate might have a common law tort cause of action.

Therefore, we find that the district courts that have concluded “[t]he Harrah court did not

include a cause of action under the state constitution for money damages among the

remedies it listed” have properly interpreted this case. McMillion-Tolliver, 2014 WL
1329790, at *2.

                                             12
              Having found no grounds to find the drafters and the electorate intended to

create a cause of action for monetary damages for a violation of Article III, Section 6, from

existing West Virginia precedent, we next consider how other courts have addressed this

issue.



              The leading case by the United States Supreme Court that recognized a

constitutional tort 4 is Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). In Bivens, the Court

recognized that a violation of the Fourth Amendment 5 to the United States Constitution

“by a federal agent acting under color of his authority gives rise to a cause of action for

damages consequent upon his unconstitutional conduct.” Id. at 389, 91 S. Ct. at 2001, 29
L. Ed. 2d 619. The Court made this finding despite the fact that “the Fourth Amendment

does not in so many words provide for its enforcement by an award of money damages for



              4
                “Constitutional torts, as the name implies, seek recovery of money damages
for constitutional wrongs. Most commonly, these actions are brought under 42 U.S.C.
§ 1983[.]” W. Va. Lottery v. A-1 Amusement, Inc., 240 W. Va. 89, 103, 807 S.E.2d 760,
774 (2017).

             Similar to Article III, Section 6 of the West Virginia Constitution, the
              5

Fourth Amendment to the United States Constitution provides that

                     [t]he right of the people to be secure in their persons,
              houses, papers, and effects, against unreasonable searches and
              seizures, shall not be violated, and no Warrants shall issue, but
              upon probable cause, supported by Oath or affirmation, and
              particularly describing the place to be searched, and the
              persons or things to be seized.

                                             13
the consequences of its violation.” Bivens, 403 U.S. at 396, 91 S. Ct. at 2004, 29 L. Ed. 2d
619.   In analyzing whether to adopt an implied cause of action, the Bivens Court

acknowledged the well-settled principle that, “‘where legal rights have been invaded, and

a federal statute provides for a general right to sue for such invasion, federal courts may

use any available remedy to make good the wrong done.’” Id. (quoting Bell v. Hood, 327
U.S. 678, 684, 66 S. Ct. 773, 777, 90 L. Ed. 939 (1946)). However, even in the absence of

a federal statute that provided a general right to sue under the circumstances presented in

Bivens, 6 the Court found that the case “involve[d] no special factors counseling hesitation

in the absence of affirmative action by Congress.” Id. at 396, 91 S. Ct. at 2005, 29 L. Ed. 2d
619. Also significant to the decision in Bivens was the lack of any alternate remedy for the

plaintiff. See id. at 410, 91 S. Ct. at 2011-12, 29 L. Ed. 2d 619 (Harlan, J., concurring)

(“It will be a rare case indeed in which an individual in Bivens’ position will be able to

obviate the harm by securing injunctive relief from any court. . . . For people in Bivens’

shoes, it is damages or nothing.”). 7


              6
                See, e.g., Ziglar v. Abbasi, ___ U.S. ___, ___, 137 S. Ct. 1843, 1854, 198
L. Ed. 2d 290 (2017) (discussing Bivens and observing that “[t]he Court held that, even
absent statutory authorization, it would enforce a damages remedy to compensate persons
injured by federal officers who violated the prohibition against unreasonable search and
seizures”).

              In Ziglar, ___ U.S. at ___, 137 S. Ct. at 1854, 198 L. Ed. 2d 290, the United
              7

States Supreme Court explained that,

              [i]n 1871, Congress passed a statute that was later codified at
              Rev. Stat. § 1979, 42 U.S.C. § 1983. It entitles an injured
              person to money damages if a state official violates his or her
              constitutional rights. Congress did not create an analogous
              statute for federal officials. Indeed, in the 100 years leading up
                                             14
              In the time since the Bivens decision was handed down, however, the Court

has been reluctant to extend its holding, and has expressed that,

                     [g]iven the notable change in the Court’s approach to
              recognizing implied causes of action, however, the Court has
              made clear that expanding the Bivens remedy is now a
              “disfavored” judicial activity. [Ashcroft v. Iqbal, 556 U.S. 662,
              675, 129 S. Ct. 1937, 1948, 173 L. Ed. 2d 868 (2009)]. This is
              in accord with the Court’s observation that it has “consistently
              refused to extend Bivens to any new context or new category
              of defendants.” Correctional Services Corp. v. Malesko, 534
U.S. 61, 68, 122 S. Ct. 515, [520,] 151 L. Ed. 2d 456 (2001).
              Indeed, the Court has refused to do so for the past 30 years.

Ziglar v. Abbasi, ___ U.S. ___, ___, 137 S. Ct. 1843, 1857, 198 L. Ed. 2d 290 (2017). 8 To

this end, the Ziglar Court observed that


              to Bivens, Congress did not provide a specific damages remedy
              for plaintiffs whose constitutional rights were violated by
              agents of the Federal Government.
              8
                  The Ziglar Court explained that,

                      [i]n the decade that followed [Bivens], the Court
              recognized what has come to be called an implied cause of
              action in two cases involving other constitutional violations. In
              Davis v. Passman, 442 U.S. 228, 99 S. Ct. 2264, 60 L. Ed. 2d
846 (1979), an administrative assistant sued a Congressman for
              firing her because she was a woman. The Court held that the
              Fifth Amendment Due Process Clause gave her a damages
              remedy for gender discrimination. Id., at 248-249, 99 S. Ct.
2264. And in Carlson v. Green, 446 U.S. 14, 100 S. Ct. 1468,
              64 L. Ed. 2d 15 (1980), a prisoner’s estate sued federal jailers
              for failing to treat the prisoner’s asthma. The Court held that
              the Eighth Amendment Cruel and Unusual Punishments
              Clause gave him a damages remedy for failure to provide
              adequate medical treatment. See id., at 19, 100 S. Ct. 1468.
              These three cases—Bivens, Davis, and Carlson—represent the
              only instances in which the Court has approved of an implied
              damages remedy under the Constitution itself.
                                              15
              the Court declined to create an implied damages remedy in the
              following cases: a First Amendment suit against a federal
              employer, Bush v. Lucas, 462 U.S. 367, 390, 103 S. Ct. 2404,
              76 L. Ed. 2d 648 (1983); a race-discrimination suit against
              military officers, Chappell v. Wallace, 462 U.S. 296, 297, 304-
              305, 103 S. Ct. 2362, 76 L. Ed. 2d 586 (1983); a substantive
              due process suit against military officers, United States v.
              Stanley, 483 U.S. 669, 671-672, 683–684, 107 S. Ct. 3054, 97
L. Ed. 2d 550 (1987); a procedural due process suit against
              Social Security officials, Schweiker v. Chilicky, 487 U.S. 412,
              414, 108 S. Ct. 2460, 101 L. Ed. 2d 370 (1988); a procedural
              due process suit against a federal agency for wrongful
              termination, FDIC v. Meyer, 510 U.S. 471, 473-474, 114 S. Ct.
996, 127 L. Ed. 2d 308 (1994); an Eighth Amendment suit
              against a private prison operator, [Correctional Services Corp.
              v. Malesko, 534 U.S. 61, 63, 122 S. Ct. 515, 517, 151 L. Ed. 2d
456]; a due process suit against officials from the Bureau of
              Land Management, Wilkie v. Robbins, 551 U.S. 537, 547-548,
              562, 127 S. Ct. 2588, 168 L. Ed. 2d 389 (2007); and an Eighth
              Amendment suit against prison guards at a private prison,
              Minneci v. Pollard, 565 U.S. 118, 120, 132 S. Ct. 617, 181
L. Ed. 2d 606 (2012).

Ziglar, ___ U.S. at ___, 137 S. Ct. at 1857, 198 L. Ed. 2d 290. In Wilkie, 551 U.S. 537,

127 S. Ct. 2588, 168 L. Ed. 2d 389, the Court set out a two-part analysis for determining

the availability of a Bivens type action:

              our consideration of a Bivens request follows a familiar
              sequence, and on the assumption that a constitutionally
              recognized interest is adversely affected by the actions of
              federal employees, the decision whether to recognize a Bivens
              remedy may require two steps. In the first place, there is the
              question whether any alternative, existing process for
              protecting the interest amounts to a convincing reason for the
              Judicial Branch to refrain from providing a new and
              freestanding remedy in damages. Bush [v. Lucas, 462 U.S.
367, 378, 103 S. Ct. 2404, 2411, 76 L. Ed. 2d 648 (1983)]. But
              even in the absence of an alternative, a Bivens remedy is a


Ziglar, ___ U.S. at ___, 137 S. Ct. at 1854-55, 198 L. Ed. 2d 290.
                                            16
              subject of judgment: “the federal courts must make the kind of
              remedial determination that is appropriate for a common-law
              tribunal, paying particular heed, however, to any special
              factors counselling hesitation before authorizing a new kind of
              federal litigation.” Bush, supra, at 378, 103 S. Ct. [at 2411, 76
L. Ed. 2d 648].

Wilkie, 551 U.S. at 550, 127 S. Ct. at 2598, 168 L. Ed. 2d 389.



              Relying on the Supreme Court’s change in approach to recognizing an

implied cause of action for monetary damages based upon a constitutional violation,

numerous state courts have declined to adopt such a cause of action. 9 And, even though

state courts have utilized somewhat varying approaches to address this issue, the existence

of alternative remedies frequently is the deciding factor. 10 See, e.g., State, Dep’t of Corr.

v. Heisey, 271 P.3d 1082, 1098 (Alaska 2012) (commenting that “the availability of an

alternative remedy is dispositive on the issue of a Bivens-type remedy”); Bd. of Cty.

Comm’rs of Douglas Cty. v. Sundheim, 926 P.2d 545, 553 (Colo. 1996) (“While it may be

appropriate to recognize an implied state constitutional cause of action when there is no

other adequate remedy, we agree . . . that where other adequate remedies exist, no implied


              9
                The states are roughly split on recognizing a Bivens-type action for
monetary damages resulting from the violation of a constitutional right. See Jennifer
Friesen, State Constitutional Law: Litigating Individual Rights, Claims, and Defenses
§ 7-07, at 7-20 (4th ed 2006) (“State courts are about evenly divided whether state law
should ever recognize an implied cause of action for damages directly under a state
constitutional guarantee.”).
              10
                This same principle has been recognized in federal courts. See Ziglar, ___
U.S. at ___, 137 S. Ct. at 1865, 198 L. Ed. 2d 290 (“[T]he existence of alternative remedies
usually precludes a court from authorizing a Bivens action.”); Bowman v. Sawyer, No. 19-
CV-1411-WJM-KMT, 2020 WL 6390992, at *4 (D. Colo. Nov. 2, 2020) (same).
                                             17
remedy is necessary.”); Kelley Prop. Dev., Inc. v. Town of Lebanon, 627 A.2d 909, 922

(Conn. 1993) (observing that “[t]he several sister jurisdictions that have addressed the issue

of whether to recognize a state Bivens action have pursued varying methods of analysis,

with varying results. In a significant number of cases, however, the focus has been on the

presence or absence of an existing alternative remedy, either by way of statute or under the

common law, to provide some measure of relief for the injured party.”); St. Luke Hosp.,

Inc. v. Straub, 354 S.W.3d 529, 537 (Ky. 2011) (declining to provide money damages for

due process violations under state constitution because “adequate alternative remedies

exist, as evidenced by the fact that Straub’s complaint alleged four alternative theories of

recovery against all the defendants.”); Provens v. Stark Cty. Bd. of Mental Retardation &

Dev. Disabilities, 594 N.E.2d 959, 965-66 (Ohio 1992) (holding that “public employees do

not have a private cause of civil action against their employer to redress alleged violations

by their employer of policies embodied in the Ohio Constitution when it is determined that

there are other reasonably satisfactory remedies provided by statutory enactment and

administrative process.”).



              In Straub, the Supreme Court of Kentucky observed that,

              [i]n Bivens, the Supreme Court originally considered
              “alternative remedies” to be those instance[s] in which
              Congress provided an alternative remedy. After Supreme
              Court decisions in Correctional Services Corp. v. Malesko, 534
U.S. 61, 122 S. Ct. 515, 151 L. Ed. 2d 456 (2001), and Wilkie,
              any alternative process that contains a “convincing reason” to
              refrain from recognizing a new cause of action can preclude a
              Bivens action.


                                             18
Straub, 354 S.W.3d at 538 n.40. The Straub Court then reasoned that,

                         [i]n the present matter, this opinion notes the
                 availability of other remedies for the alleged violation of
                 Straub’s rights under the Kentucky Constitution—traditional
                 tort actions. Based on the United States Supreme Court’s
                 narrowing acceptance of Bivens actions since 1980 and our
                 application of the Bivens two-step inquiry to the facts before
                 us, we reject Straub’s alternative request to recognize a new
                 tort cause of action under Bivens.

Straub, 354 S.W.3d at 538. Although the Straub Court stated that it applied the Bivens

two-step inquiry in reaching its conclusion, the court did not set out its findings with respect

to whether special factors existed to counsel hesitation against implying a Bivens cause of

action, apparently finding the presence of adequate alternative remedies to be sufficient

justification.



                 Similarly, in Provens, 594 N.E.2d 959, the Supreme Court of Ohio addressed

whether a teacher employed by the state had a private cause of action for violations of the

Ohio Constitution. The plaintiff in Provens failed to identify the constitutional rights

allegedly violated, but based upon her allegations, the Ohio court inferred that she had

claimed a violation of her right to free speech under Section 11, Article I of the Ohio

Constitution. Id. at 961. The court explained that, “[e]ven though this court is empowered

to grant relief not expressly provided by the legislature, and may grant relief by creating a

new remedy, we shall refrain from doing so where other statutory provisions and

administrative procedures provide meaningful remedies.” Id. at 961-62. In response to the

plaintiff’s argument that the alternative remedies available were not “adequate and


                                              19
meaningful,” the Provens Court found otherwise. Id. at 963. Noting that alternate

remedies were available through the Ohio Civil Rights Commission and through a

grievance process that had been negotiated by plaintiff’s employee bargaining

organization, the Provens Court explained that,

                      [w]hile the remedies provided the plaintiff here through
              the administrative process of a hearing before the [Civil Rights
              Commission] and through the arbitration process under the
              collective bargaining agreement do vary from the remedies that
              might be available through a civil proceeding, such difference
              shall not be controlling where, in the totality, it may be
              concluded that the public employee has been provided
              sufficiently fair and comprehensive remedies. In [Bush v.
              Lucas, 462 U.S. 367, 103 S. Ct. 2404, 76 L. Ed. 2d 648
              (1983)], the United States Supreme Court clearly evidenced
              that alternative avenues providing a less than complete remedy
              for the wrong suffered were not sufficient to warrant the
              recognition of a cause of action for damages arising from a
              constitutional violation. 462 U.S. at 388, 103 S. Ct. at 2417,
76 L. Ed. 2d at 664.

Provens, 594 N.E.2d at 965. See also Heisey, 271 P.3d at 1096-98 (declaring that “a litigant

must establish two requirements before we will consider a possible Bivens-type claim: that

‘alternative remedies’ do not exist; and that the constitutional violation is ‘flagrant’”;

finding that 42 U.S.C. § 1983 provided an alternate remedy; and concluding that “[e]ven if

Heisey may no longer bring a § 1983 claim, an ‘alternative remedy’ existed for Bivens

purposes” (quoting Adkins v. Stansel, 204 P.3d 1031, 1034 (Alaska 2009)); Giraldo v.

Dep’t of Corr. & Rehab., 85 Cal. Rptr. 3d 371, 390 (Cal. Dist. Ct. App. 2008) (declining

to recognize a constitutional tort for violation of the cruel or unusual punishment clause of

the California Constitution, in part, because “there are adequate alternative remedies

available for a claim such as that asserted by plaintiff here. First, we have concluded that

                                             20
California law imposes on at least some prison personnel a duty to protect prisoners from

foreseeable harm caused by other inmates, breach of which could give rise to a claim for

negligence. Additionally, and as defendants point out, plaintiff had available a claim

pursuant to 42 U.S.C. § 1983 for violation of the Eighth Amendment to the federal

Constitution.”); Kelley Prop. Dev., Inc., 627 A.2d at 922 (declining to “construe our state

constitution to provide a basis for the recognition of a private damages action for injuries

for which the legislature has provided a reasonably adequate statutory remedy”); Shields

v. Gerhart, 658 A.2d 924, 934 (Vt. 1995) (“We agree that it may be appropriate to imply a

monetary damages remedy to enforce constitutional rights where the Legislature has

fashioned no other adequate remedial scheme. Where the Legislature has provided a

remedy, although it may not be as effective for the plaintiff as money damages, we will

ordinarily defer to the statutory remedy and refuse to supplement it.”).



              Clearly, reasonable alternative remedies are available for a violation of

Article III, Section 6 of the West Virginia Constitution. This is evidenced in the instant

matter by the fact that Mr. Fields has asserted state law claims for negligence in the hiring,

retention, and/or supervision of employees; battery; and outrageous conduct/intentional

infliction of mental, physical, and emotional distress. He also has asserted federal claims

for excessive force under United States Code title 42 section 1983; a Monell 11 claim and




              11
                   See supra note 1 for an explanation of a Monell claim.
                                              21
supervisory liability under United States Code title 42 section 1983; and unlawful

conspiracy under United States Code title 42 sections 1983 & 1985.



              Based upon the foregoing discussion, and because alternate remedies are

available for a violation of Article III, Section 6 of the West Virginia Constitution, we now

hold that West Virginia does not recognize a private right of action for monetary damages

for a violation of Article III, Section 6 of the West Virginia Constitution. 12 Applying this

holding to the claims asserted by Mr. Fields, he cannot assert a private action for monetary

damages based on a violation of Article III, Section 6 of the West Virginia Constitution

because no such cause of action is recognized in this state.




              12
                Mr. Fields additionally encourages this Court to conclude that a damages
remedy is available for a violation of Article III, Section 6 of the West Virginia Constitution
based upon the Restatement (Second) of Torts Section 874A (1979), which provides that,

              [w]hen a legislative provision protects a class of persons by
              proscribing or requiring certain conduct but does not provide a
              civil remedy for the violation, the court may, if it determines
              that the remedy is appropriate in furtherance of the purpose of
              the legislation and needed to assure the effectiveness of the
              provision, accord to an injured member of the class a right of
              action, using a suitable existing tort action or a new cause of
              action analogous to an existing tort action.

According to comment a to this section, “[a]s used in this Section, the term ‘legislative
provision’ includes . . . constitutional provisions.” Given our analysis in this certified
question action, including our consideration of United States Supreme Court precedent, we
decline to address Section 874A of the Restatement (Second) of Torts in our resolution of
this case.

                                              22
                                            IV.

                                      CONCLUSION

                Based upon the foregoing analysis, we answer the question certified by the

United States District Court for the Southern District of West Virginia in the negative as

follows:

                Question: “Does West Virginia recognize a private right of action for

monetary damages for violations of Article III, Section 6 of the West Virginia

Constitution?”

                Answer: West Virginia does not recognize a private right of action for

monetary damages for a violation of Article III, Section 6 of the West Virginia

Constitution.



                                                            Certified Question Answered.




                                             23